Citation Nr: 1622094	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The audiometric testing results of the January 2013 VA examination are consistent with designations of level II for each ear.  

2.  On October 2, 2014, the Veteran reported that his hearing loss had increased again.  Affording the Veteran the benefit of the doubt, the audiometric testing results of the December 2014 VA examination are consistent with designations of level III for the right ear and level IV for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability prior to October 2, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, and Diagnostic Code 6100 (2015).

2.  The criteria for a 10 percent rating, but not higher, for bilateral hearing loss disability from October 2, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, and Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating for his service-connected bilateral hearing loss disability, which is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155. 

The Veteran filed a claim for service connection in November 2012, and service connection has been granted for bilateral hearing loss disability with a noncompensable rating assigned from the claim date.  The concern before the Board is the degree of bilateral hearing loss disability since the November 2012 claim date.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (the Maryland CNC test) and a puretone audiometry test.  

On VA audiometric examination in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
75
55
LEFT
40
35
60
85
55

Speech recognition scores, using the Maryland CNC test, were 90 percent in the right ear and 88 percent in the left ear.  The Veteran described difficulty hearing in most situations, particularly when not facing the talker.  The examiner noted that, given the degree and configuration of the Veteran's hearing loss, he would likely experience mild to severe communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner indicated that she was able to communicate well with the Veteran face-to-face in a quiet environment. 

These findings, using 38 C.F.R. § 4.85, Table VI, yield a Roman numeral II numeric designation for each ear using 38 C.F.R. § 4.85, Table VI.  These numeric designations yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

On October 2, 2014, the Veteran stated that his hearing loss had increased since the initial examination.  

Subsequently, on VA audiometric examination in December 2014, pure tone thresholds, in decibels, were reportedly as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
55
70
58
LEFT
45
45
70
5
41

Speech recognition scores, using the Maryland CNC test, were 84 percent in the right ear and 82 percent in the left ear.  The Veteran described difficulty hearing conversations, in group settings and the television.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral III for each ear using 38 C.F.R. § 4.85, Table VI.  These numeric designations also yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

However, it appears that the 4000 Hertz puretone threshold of 5 decibels might very well have been a typographical error.  The Veteran's puretone threshold at 4000 Hertz had been 85 decibels at the time of the 2013 VA examination, with an upsloping configuration consistent with the diagnosed sensorineural hearing loss, and it would not seem that the 4000 Hertz 85 decibel threshold decreased from 85 to 5 decibels, which is normal, at the time of the December 2014 VA examination.  As further evidence of the error, the Board notes that the current examination also showed an otherwise upsloping sensorineural hearing loss and showed that the Veteran's speech recognition had depreciated since the 2013 VA examination.  The Board finds that the Veteran's 4000 Hertz puretone threshold at the time of the December 2014 was more likely approximately 85 decibels, as it had been at the time of the 2013 VA examination.  Based on this, the puretone threshold average for the left ear was 61.  Thus, the numeric designation for the left ear is Roman number IV based on the 2014 VA examination.  This, coupled with the Roman number III level shown for the right ear in 2014 warrants a 10 percent rating.  The Board finds that this level of hearing impairment dates back to the October 2, 2014 date that the Veteran reported that his hearing loss had increased.  

Neither examination revealed patterns of exceptional hearing loss as described in 38 C.F.R. § 4.86; thus, per its terms, consideration of 38 C.F.R. § 4.86 is not warranted.  

Given the above, a compensable rating is not warranted for the Veteran's service-connected bilateral hearing loss disability under the rating schedule prior to October 2, 2014, and a 10 percent rating, but not higher, is warranted from the October 2, 2014 date that the Veteran reported that his hearing loss had become worse.  Reasonable doubt is resolved in the Veteran's favor in issuing this allowance.  No higher ratings can be assigned under the rating schedule, however, even if the Board were to assume that the Veteran's 4000 Hertz threshold was 95 at the time of the 2014 VA examination.  

The Veteran stated in September 2014 that the original evaluation did not take into consideration the long term effects of hearing loss, which are not correctable beyond artificial means, and that this is a lifelong disability.  This may be true, at least in part, but the ratings the Board are the most that can be assigned based upon the degree of hearing loss disability currently shown.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his bilateral hearing loss disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate rating criteria.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current claim period.  The Veteran reported in October 2012 that other symptoms of his hearing loss include dizziness, staggering, and issues with balance and control of physical activities.  However, a physician who completed an ears condition (including vestibular and infectious conditions) disability benefits questionnaire and examined him neurologically in November 2012 indicated that the neurological findings were normal and that the Veteran had never been diagnosed with, and did not then have, a peripheral vestibular condition.  Accordingly, the Board finds that these symptoms claimed by the Veteran are not relevant.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which the disability is evaluated.  As such, the Board finds the medical records to be more probative than any subjective complaints from the Veteran as to the nature and degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected bilateral hearing loss disability.  The symptoms and impairment caused by it are contemplated by the schedular rating criteria.  These criteria assign ratings based upon the average degree of industrial impairment caused by hearing loss disability.  The examiner in January 2013 indicated that while the Veteran would likely experience mild to severe communication difficulties without the use of hearing aids, particularly in background noise and in group communication, he has excellent word recognition abilities with the use of hearing aids.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for hearing loss and tinnitus.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the disability at issue, and the VA examiner in January 2013 indicated that the Veteran's hearing loss does not render him unable to secure and maintain substantially gainful physical or sedentary employment.  Accordingly, the Board finds that further consideration of TDIU is not warranted.


ORDER

A compensable rating for bilateral hearing loss disability prior to October 2, 2014 is denied.

A 10 percent rating, but not higher, is granted for bilateral hearing loss disability from October 2, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


